Citation Nr: 0506120	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  97-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
disorder of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The appellant had active service from June 1975 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which found that new and material 
evidence to reopen the issue of entitlement to service 
connection for a lumbosacral spine condition had not been 
presented.  

Service connection for a lumbosacral spine condition was 
initially denied by the RO in an August 1987 rating decision.  
Subsequently, an April 1989 Board decision denied service 
connection for a disorder of the lumbosacral spine.  A July 
1989 rating decision also denied service connection for this 
condition.  A September 1991 Board decision found that new 
and material evidence had not been submitted to reopen the 
issue of entitlement to service connection for a lumbosacral 
spine condition, as did a May 1994 rating decision.    

In January 2005, the appellant was afforded a hearing before 
the undersigned Acting Veterans Law Judge at the Atlanta RO.   

The Board notes that the appellant has indicated that he 
desires to reopen the issue of entitlement to service 
connection for a pilonidal cyst.  This issue has not been 
considered to be included within the current issue on appeal.  
Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In an unappealed decision dated in May 1994, the RO found 
that new and material evidence had not been presented to 
reopen the issue of service connection for a lumbosacral 
spine condition.  

2.  The evidence received since the RO's May 1994 decision is 
cumulative and not significant.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
May 1994 RO decision, and the claim for service connection 
for lumbosacral spine condition is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as 
in effect prior to August 29, 2001), 3.160(d), 20.200, 
20.302(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

				I.  New and Material Evidence

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.


Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In May 1994, the RO found that new and material evidence had 
not been presented to reopen the issue of service connection 
for a lumbosacral spine condition.  As the decision was not 
appealed it, therefore, became final.  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  See 38 U.S.C.A. § 5108. 

Here, the appellant filed to reopen his claim and, in 
September 1997, the RO denied the claim.  The appellant was 
notified of this decision in September 1997.  The Board must 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the May 1994 rating 
decision includes the appellant's service medical records, 
which are negative for any complaints of, or treatment for, a 
low back condition.  A March 1987 VA medical report noted 
that the appellant reported having had spinal surgery in 1983 
and that the appellant stated that he had pain in his low 
back.  Reports from John L. Hutcheson Memorial Tri-County 
Hospital show that the appellant had a pilonidal cyst excised 
in August 1983.  Those records note that the appellant 
reported having injured his low back on the job in 1979 when 
a lifter hit him.  

Evidence which has been received subsequent to the May 1994 
rating decision shows continued treatment for complaints of 
low back pain, with notation that X-ray of the lumbosacral 
spine in March 1998 revealed degenerative changes in the 
facet joints L5-S1.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  The basis of the denial of this 
claim on the merits was that the service medical records did 
not show incurrence of a chronic back disorder, and such a 
condition was not shown until many years after service, with 
no indication of a relationship to service.  This evidence 
remains lacking.

Some of the records received since 1994 are duplicate copies, 
such as certain VA records for treatment.  Most of the 
evidence, however, is new in that it was not previously of 
record.  To the extent the additional medical evidence shows 
treatment for complaints of back pain, this evidence is 
cumulative and not new.  That is, the fact that the appellant 
has complained of chronic back pain since at least the 1980s 
has been a matter of record for many years.  The appellant's 
allegations that he injured his back performing exercises 
during service are also cumulative and not new.  He has made 
such allegations since his first claim for VA compensation, 
and these allegations were previously rejected in the 
consideration of the claim on the merits.  The appellant 
consistently provides a history to medical providers of 
having spinal surgery in 1983, when in fact he had surgery 
for removal of a cyst - this is a skin problem, not a spinal 
problem.  Since the RO and the Board previously rejected the 
appellant's reported history of back injury during service, 
his current duplicative statements are not presumed credible.  
Moreover, it light of the cumulative and duplicative nature 
of his statements, his current allegations of continuity of 
symptomatology are not very significant.


The appellant has reiterated his history, time and again, in 
both old evidence and new, that he had a back injury during 
service with back pain since.  His report of his symptoms, 
standing alone, are not so significant to reopen this claim 
when the service medical records document no complaints of 
such symptoms and no diagnosis of any back disorder.  It must 
be noted that a September 1975 examination report shows he 
was fit for work, with no abnormalities of the back noted.  
The appellant does not possess medical expertise, and he is, 
therefore, not competent to render an opinion on a matter 
involving medical knowledge, such as diagnosis or causation.  

The basis for the prior denials of this claim was that there 
was inadequate evidence showing that a back disability was 
present during service or within the first post-service year 
and there was inadequate evidence establishing that the post-
service diagnosis of a back disorder was related to disease 
or injury incurred during service.  There remains a lack of 
such evidence.  The circumstances of this case are similar to 
those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992).  The point has been reached in this case "where it 
can be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  The RO and the 
Board has previously considered extensive medical evidence 
documenting the appellant's medical history and complaints 
and denied this claim.  

Accordingly, the Board finds that the evidence received 
subsequent to May 1994 is not new and material and does not 
serve to reopen the claim for service connection.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) made significant changes 
in VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been adopted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  However, these 
regulations have applicability constraints on development of 
claims to reopen a finally decided claim.  See 66 Fed. Reg. 
45620 (August 29, 2001).  Specifically, the second sentence 
in 38 C.F.R. § 3.159(c), stating that VA will give the 
assistance described in paragraphs (c)(1), (c)(2), and (c)(3) 
to an individual attempting to reopen a finally decided 
claim, only applies to a claim to reopen a finally decided 
claim received on or after August 29, 2001.  Id.  Thus, it is 
not applicable in the instant matter.  Further, the United 
States Court of Appeals for the Federal Circuit in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Holliday v. Principi, 
14 Vet. App. 280 (2001), to the extent that they indicated 
that retroactive application might be appropriate in regards 
to the VCAA.       

The VCAA imposes upon VA a duty to notify the appellant of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  38 C.F.R. § 3.159(b) applies to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Under 38 C.F.R. § 3.160(c), a pending 
claim is an application that has not been finally 
adjudicated.  Thus, 38 C.F.R. § 3.159(b) applies to this 
matter.      


38 C.F.R. § 3.159(b)(1) (2004) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have been 
applied to the appellant's claim to reopen the 
issue of entitlement to service connection for a lumbosacral 
spine condition.  

There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
his need to present new and material evidence in order to 
reopen the issue of entitlement to service connection for a 
lumbosacral spine condition.  Furthermore, in a letter from 
the RO, dated in April 2001, the appellant was informed of 
the VCAA.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

With regard to the content of the April 2001 notice, the 
Board notes that the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  
     
In this case, the VCAA notice letter that was provided to the 
appellant does not specifically contain the "fourth 
element;" however, the July 2004 supplemental statement of 
the case (SSOC) included the language of 38 C.F.R. 
§ 3.159(b)(1).  Thus, the April 2001 letter, combined with 
the July 2004 SSOC, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
the requirements of a VCAA notice have been fully satisfied, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The Board notes that the RO sent the appellant a letter, 
dated in December 2003, which requested that he submit copies 
of all medical records showing treatment from the doctor that 
was treating him.  In this regard, the RO sent multiple 
letters to PMI Food Equipment Group/Hobart Corporation 
requesting records of the appellant.  The appellant has 
indicated having received treatment there shortly after his 
separation from service.  Such efforts have not resulted in 
the acquisition of any records.  For example, a December 2000 
letter from Tracy Frock, Human Resources Coordinator for PMI 
Food Equipment Group/Hobart Corporation, stated that they 
found no documentation noting the appellant as an employee of 
their firm.  A subsequent letter, dated in February 2004, 
yielded no response.     

The Board further notes that the appellant has indicated 
receiving Social Security Administration (SSA) disability 
benefits.  For example, such was indicated in his January 
1987 claim, in a letter received in August 1987, and in a DD 
Form 149 dated November 1992.  Nonetheless, in the present 
case, the Board has determined that it is not necessary to 
obtain the appellant's records from SSA.  The duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  The appellant has never indicated that he was 
receiving SSA disability benefits because of the condition 
currently on appeal, and there is no indication from him that 
the records from SSA would provide the evidence needed in 
this claim.  Moreover, it would be impossible for the SSA 
records to establish that the appellant actually injured his 
back during service.  Accordingly, given the uncertainty of 
the relevance of any SSA records that might exist, the fact 
that VA has obtained treatment records as recent as 2002, the 
Board finds that the failure to obtain any such SSA records 
is not prejudicial to the appellant's claim.      

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify the appellant in this case and, as stated above, the 
duty to assist provisions described in 38 C.F.R. 
§ 3.159(c)(1), (c)(2), and (c)(3), do not apply in this 
instance.  Therefore, further development and further 
expending of VA's resources is not warranted.
 



ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a lumbosacral spine condition is denied.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


